Citation Nr: 0412080	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  00-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty form December 1974 to 
February 1981, with a prior period of unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  In this regard, 
correspondence dated in February and July 2001 satisfied the 
notice requirements of the Act in all respects except for 
asking the veteran to submit all pertinent evidence in his 
possession that is not already of record.  Accordingly, 
further development is in order.

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the Board finds that additional 
development is required.  Service medical records note 
complaints of bilateral knee pain and post-service medical 
records note similar complaints.  Two private physicians have 
suggested the possibility that the veteran's current knee 
disorders are related to his paratrooper experience in 
service.  While the law does not predicate service connection 
on vague assertions of a relationship of a disorder to 
service, it does require a medical examination or opinion 
when there is evidence of a current disability; an injury, 
disease, or some occurrence in service; and medical evidence 
suggesting a relationship between the two.  38 U.S.C.A. 
§ 5103A.  The evidence noted above meets all three 
requirements; therefore, VA has a duty to provide the veteran 
with an examination and obtain an opinion, as the Board may 
not speculate or substitute its "own unsubstantiated medical 
conclusions," but must rely on the medical opinion evidence 
which is of record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In addition, the veteran testified that he had over one 
hundred jumps as a paratrooper, and his DD Form 214 reflects 
that he was airborne qualified.  Since the appellant 
attributes his bilateral knee disorder to this aspect of his 
service, the RO should attempt to obtain service records that 
document the number of jumps he made in-service, to include 
securing his DA Form 1307, Individual Jump Record. 

The veteran also stated that Dr. Nate Slinger saw him after 
separation from service.  Although the physician is retired, 
the RO should attempt to obtain information from the veteran 
in order to acquire any records that may still be available.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
healthcare providers who have treated him 
for his bilateral knee disorder since 
service and ask him to sign the 
appropriate releases.  The RO should 
specifically request information 
regarding Dr. Slinger.  Thereafter, any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) in order 
to obtain any records that document the 
frequency of the veteran's jumps as a 
paratrooper, to include his DA Form 1307, 
Individual Jump Record.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  In 
particular, the veteran should be asked 
to submit all pertinent evidence in his 
possession that is not already of record.

4.  Upon completion of the development 
prescribed above, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and etiology of his 
bilateral knee disorders.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review.  The physician 
should opine whether it is at least as 
likely as not that a left and/or right 
knee disorder is related to service or 
any event that occurred therein.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  In doing so, the 
physician should address any other 
opinions that are of record.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




